Citation Nr: 0001233	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for heart disease with 
hypertension, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran had active service from July 1955 to April 1968.

This appeal arose from a March 1998 rating decision which, in 
pertinent part, expanded the veteran's service-connected 
cardiovascular disability to include hypertension and 
increased the disability evaluation for the veteran's heart 
disease with hypertension from non-compensable to 10 percent 
disabling.

The Board of Veterans' Appeals (Board), in June 1999, 
remanded the veteran's claim for further development.  The 
case  was returned to the Board in December 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.  

2.  Neither diastolic pressure of predominately 110 or more 
nor systolic pressure of predominately 200 or more has been 
demonstrated.


CONCLUSION OF LAW

An evaluation in excess in 10 percent for heart disease with 
hypertension is not for assignment.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, Code 7101 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for heart 
disease with hypertension.  The Board finds that this claim 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the disability for which the veteran is now 
seeking a higher disability evaluation.  The Board has 
identified nothing in the historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.  

Factual Background

In a rating action in February 1969 service connection was 
granted for heart disease and a non-compensable disability 
evaluation was assigned.  In December 1997 the veteran 
initiated a request for an increased evaluation and at the 
time of a February 1998 Department of Veterans Affairs (VA) 
medical examination the veteran indicated that he had worked 
as an air traffic controller for a number of years and had to 
have an annual physical.  The most recent was in 1996 and the 
veteran related that at that time he had had no health 
problems.  He stated that he had had about fourteen teeth 
pulled about a year ago and that, at that time his blood 
pressure was quite high; he reported that it was thought that 
it was under the stress of pulling the teeth.  He indicated 
that he had not seen a doctor since then and that he had no 
reason to.

The veteran reported that the discomfort in his chest 
occurred approximately once a month and was not related to 
any activities or anything in particular.  It was described 
as a mild discomfort of pressure and some belching.  The 
veteran stated that he took an antacid and it went away 
within an hour or less.  It was noted that physical activity 
did not seem to cause any problems of any type.  His current 
employment required office work, including a lot of keyboard 
work.

On examination, the veteran's blood pressure was 190/108 
while seated, 190/108 while standing and 102/114 while 
reclining.  His cardiac rate and rhythm were regular.  No 
murmurs or friction rubs were heard, the peripheral pulses 
were normal and no bruits were heard.  A chest X-ray was 
reported to demonstrate no evidence of cardiopulmonary 
abnormality.  The diagnoses included hypertension.  Following 
this examination, as noted above, the March 1998 rating 
decision expanded the veteran's service-connected 
cardiovascular disability to include hypertension and 
increased the disability evaluation for the veteran's heart 
disease with hypertension from non-compensable to 10 percent 
disabling, effective in December 1997.

VA outpatient treatment records reflect that in March 1998 
the veteran's blood pressure was reported to be 183/108 in 
the right arm and 196/108 in the left arm.  The record shows 
that he had been started on Lopressor in February 1998 and it 
was indicated that his medication needed to be increased.  A 
low salt and low cholesterol diet were recommended.  Later 
the same month his blood pressure was reported to be 157/87.  
In April 1998 the veteran's blood pressure was reported to be 
130/96.  The following month his blood pressure was reported 
to be 140/98 and later that month his blood pressure was 
reported to be 140/78 in the left arm and 150/ 80 in the 
right arm.

Additional VA outpatient treatment records reflect that in 
November 1998 the veteran's blood pressure was reported to be 
160/90.  In April 1999 the veteran's blood pressure was 
reported to be 150/88; an electrocardiogram (EKG) was 
interpreted to show sinus bradycardia and that the EKG was 
otherwise normal.

In July 1999 the VA conducted heart and hypertension 
examinations of the veteran.  At the time of the former 
examination it was noted that the veteran was taking 
Lopressor, hydrochlorothiazide and Metformin.  It was 
indicated that there was no history of myocardial infarction 
or congestive heart failure.  The veteran indicated that he 
was told that he had a cardiac arrhythmia when he applied for 
a job with the Federal Aviation Administration.  He related 
that he did not have any chest pain and it was reported that 
he did not complain of any other problems with his heart.  He 
did not have angina, syncope or any dyspnea.  He stated that 
he did have fatigue on occasion.

The examiner stated that exercise testing was not required as 
the veteran's metabolic equivalents (METs) levels was 
basically normal.  The veteran did whatever he wanted to do 
and did not have any chest pain.  He rode a lawn mower and 
also push mowed and did not have any problem.  He was able to 
do whatever a normal person would do, including driving a 
car, taking care of himself and going to the grocery store.  
It was noted that his heart size, on an April chest X-ray, 
was normal and that there was no evidence of congestive heart 
failure.  The diagnoses included normal examination and 
history of hypertension.

At the time of the VA hypertension examination the veteran 
reported that he did not have any symptomatology or side 
effects from his hypertension medication other than he felt 
slowed down slightly and slightly sluggish.  The veteran's 
blood pressure was 163/86 while sitting, 161/84 while 
standing and 166/92 while lying.  He did not exhibit any 
discomfort, chest pain, shortness of breath or dyspnea.  His 
carotid arteries sounded perfectly normal.  There was no 
evidence of valvular disease and the heart revealed a regular 
rate and rhythm without murmur or gallop.  The diagnoses 
included a basically normal examination of the cardiovascular 
system and history of hypertension.  The examiner noted that 
METs were not indicated as the veteran did normal daily 
activities, including pushing a lawn mower, and did not have 
any chest pain.

An EKG of the veteran was also conducted in July 1999.  This 
was interpreted to show a normal sinus rhythm and a normal 
EKG.  When compared to the April 1999 EKG, no significant 
change was found.  The following month, when the veteran was 
seen in a VA outpatient clinic, his blood pressure was 
reported to be 122/86.  His heart rate and rhythm were 
regular.

Analysis

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1999).  Disability ratings are determined 
by applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

The veteran has contended that his heart condition is growing 
worse with time, his blood pressure is being treated with 
medication and a restricted diet and that a rating in excess 
of the 10 percent disability evaluation assigned is 
warranted.  The Board notes that, where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, separate diagnostic codes identify the 
various disabilities.  The veteran is currently being rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 7101, for 
hypertension.  In the Board's opinion, his cardiovascular 
disability is best rated under this Diagnostic Code.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  The 
alternative diagnostic code which is for consideration is 
that for heart disease.

Under Diagnostic Code 7005 for arteriosclerotic heart 
disease, in effect previous to January 12, 1998, a 30 percent 
disability evaluation was for assignment following typical 
coronary occlusion or thrombosis, or with history of 
substantiated anginal attack, ordinary manual labor feasible.  
As of January 12, 1998, Diagnostic Code 7005 was revised and 
a 30 percent disability evaluation is for assignment where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  As the veteran 
is not shown to have experienced a coronary occlusion or 
thrombosis, does not have a history of substantiated anginal 
attack, is in no was restricted in his daily activities and 
has not demonstrated any evidence of cardiac hypertrophy or 
dilatation, the Board finds that the most appropriate 
Diagnostic Code is for hypertension.

During the pendency of the veteran's appeal, the Diagnostic 
Code for hypertension was revised.  Previous to January 12, 
1998, under Diagnostic Code 7101, a 20 percent disability 
evaluation was for assignment where the diastolic pressure 
was predominantly 110 or more with definite symptoms and a 10 
percent disability evaluation was for assignment where the 
diastolic pressure was predominantly 100 or more.  Where 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.

As of January 12, 1998, under Diagnostic Code 7101, a 20 
percent disability evaluation will be assigned where the 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  A 10 percent 
disability evaluation will be assigned where the diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominantly 160 or more.  This is the minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991) and Rhodan v. West, 12 Vet. App. 55 (1998), as of 
the date of the change in the regulation, both the old and 
new rating criteria are to be considered with the criteria 
more beneficial to the veteran to be applied.

The record contains numerous blood pressure readings covering 
the last two years.  A review of the blood pressure readings 
contained in VA examination reports and VA outpatient 
treatment records revealed no systolic readings of 200 or 
more and only one diastolic reading of 110 or more.  Based 
upon the evidence of record, there is nothing to suggest that 
the veteran's systolic pressure was predominantly 200 or more 
or that his diastolic pressure was predominantly 110 or more.  
The Regional Office correctly found that the veteran did not 
meet the criteria in effect, previous to January 12, 1998, 
for a 20 percent rating for hypertension and that, whether 
the old rating criteria or the new rating criteria is applied 
subsequent to January 12, 1998, a  20 percent rating for 
hypertension is not for assignment.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4, Code 7101.

The Board notes that the doctrine of reasonable doubt has 
been considered.  However, the Board's review demonstrates 
that the evidence is not relative equipoise and that doctrine 
is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for heart disease with 
hypertension is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

